UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 2, 2011 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-17541 PRESSTEK, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or other Jurisdiction of Incorporation or Organization) 02-0415170 (I.R.S. Employer Identification No.) 10 Glenville Street Greenwich, Connecticut (Address of Principal Executive Offices) (Zip Code) (203) 769-8056 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check One): Large accelerated filer o Accelerated filer þNon-accelerated filer o Smaller reporting company o (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ As of May 10, 2011, there were 37,288,938 shares of the Registrant’s Common Stock, $0.01 par value, outstanding. PRESSTEK, INC. INDEX PAGE PART I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Balance Sheets as of April 2, 2011 and January 1, 2011 (Unaudited) 3 Consolidated Statements of Operations for the three months ended April 2, 2011 and April 3, 2010 (Unaudited) 4 Consolidated Statements of Cash Flows for the three months ended April 2, 2011 and April 3, 2010 (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 4. Controls and Procedures 37 PART II OTHER INFORMATION Item 1. Legal Proceedings 39 Item 6. Exhibits 40 Signatures 41 This Quarterly Report on Form 10-Q contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.See “Information Regarding Forward-Looking Statements” under Part 1 – Item 2 “Management’s Discussion and Analysis of Financial Condition and Results of Operations” of the Quarterly Report on Form 10-Q. DI is a registered trademark of Presstek, Inc. ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS PRESSTEK, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (Unaudited) April 2, January 1, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net Inventories Other current assets Total current assets Property, plant and equipment, net Intangible assets, net Other noncurrent assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Line of credit $ $ Accounts payable Accrued expenses Deferred revenue Total current liabilities Other long-term liabilities 81 95 Total liabilities Stockholders' equity Preferred stock, $0.01 par value, 1,000,000 shares authorized, no shares issued - - Common stock, $0.01 par value, 75,000,000 shares authorized, 37,288,938 and 36,942,166 shares issued and outstanding at April 2, 2011 and January 1, 2011, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. - 3 - PRESSTEK, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per-share data) (Unaudited) Three months ended April 2, April 3, Revenue Equipment $ $ Consumables Service and parts Total revenue Cost of revenue Equipment Consumables Service and parts Total cost of revenue Gross profit Operating expenses Research and development Sales, marketing and customer support General and administrative Amortization of intangible assets Restructuring and other charges 12 Total operating expenses Operating loss ) ) Interest and other income (expense), net ) ) Loss from continuing operations before income taxes ) ) Benefit for income taxes (2
